It is not material that this was not a ferry licensed by law, and within 10 miles of another ferry, whereby it was illegal to ferry persons over for a reward. The negro was usually employed by his master to ferry over travelers and others for a reward; and that is equivalent to a command from the master to carry them over when applied to. It places him in the light of a common carrier. The true question is whether the defendant's intestate induced the negro to take in such a load as was obviously and plainly, without calculating upon chances, too heavy for the vessel to sustain whilst there was that swell in the river. Secondly, the witness and his horse was taken in at the same time with the intestate, his horse, and two oxen; and neither they *Page 294 
nor Farmer apprehended danger from the weight of the load. It is therefore apparent that the load was not such an one as obviously endangered the vessel.
Verdict for defendant.
NOTE. — On the subject of common carriers, see __________ v.Jackson, 2 N.C. 14, and the cases referred to in the note thereto. On the other point, see McGowin v. Chapin, 6 N.C. 61; Hilliard v. Dortch,10 N.C. 246.
Cited: Haynie v. Power Co., 157 N.C. 506.